Exhibit 99.1 March 9, 2011 John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS 2 · Consolidated revenue of $651.3 million · Adjusted EBITDA of $221.5 million · Net income of $9.0 million or $0.17 per diluted share ANCHORAGE, AK – General Communication, Inc. (“GCI”) (NASDAQ:GNCMA) today reported its 2010 results with revenues increasing 9.3 percent to $651.3 million over revenues of $595.8 million in 2009. Adjusted EBITDA increased $28.6 million or 14.8 percent over 2009 EBITDA of $192.9 million. EBITDA margin improved to 34.0 percent as compared to 32.4 percent for the prior year. Revenues and adjusted EBITDA were record high results for GCI. Net income for 2010 totaled $9.0 million or earnings per diluted share of $0.17 and compares to net income of $3.5 million, or earnings per diluted share of $0.06 for 2009. “For 2010 we recorded ‘yet another best year ever’ with revenues and EBITDA at all time highs of $651 million and $221 million respectively.” said GCI president Ron Duncan. “The increase of more than $28 million in EBITDA demonstrates the solid return generated by GCI’s investments. “Our performance in the marketplace is exemplary, led by exceptional growth in wireless and continued strength across all of our other consumer businesses. “During the year we purchased more than 8 million shares of our stock, returning more than $80 million in cash to shareholders. It is our expectation that we will continue to use available cash to repurchase shares subject to market conditions.” For the fourth quarter of 2010, revenues totaled $165.0 million as compared to $147.5 million in the fourth quarter of 2009, an increase of 11.9 percent. Revenues were down $6.5 million sequentially when compared to third quarter 2010 revenues of $171.5 million. Approximately $3 million of the reduction was due to changes in estimates for receivables between the two quarters as a result of changes in certain USF payment rates. The balance of the reduction was due to normal seasonality. Fourth quarter 2010 adjusted EBITDA totaled $50.3 million and compares to $45.0 million, an increase of 12.0 percent over the fourth quarter of 2009. On a sequential basis, EBITDA decreased $12.4 million or 19.8 percent from $62.7 million in the third quarter of 2010. Sequential comparisons between the third and fourth quarter EBITDA are distorted by the effects of the $3 million in revenue adjustments referred to above plus a favorable $3.8 million adjustment to cost of goods sold recorded in the third quarter as a result of the resolution of several disputed billing issues. Consequently, more than half of the decrease between the two quarters is a result of adjustments and changes in estimates. The remaining amount is the result of normal seasonal effects and increased selling, general and administrative expenses (SG&A) for the fourth quarter of 2010. GCI anticipates revenues of $685 million to $700 million and adjusted EBITDA of $233 million to $238 million for the year 2011. GCI further anticipates it will incur capital expenditures of approximately $100 million for 2011, not including expenditures related to the TERRA-Southwest (TSW) project. GCI hopes to complete construction of the TSW project by the end of 2011. This would allow the project to be placed into service more than a year ahead of schedule. Residents of southwest Alaska would see the benefits of full terrestrial connectivity well ahead of schedule and GCI’s anticipated EBITDA from the project would be accelerated. The TSW project is expected to cost $88 million, of which approximately $9 million was expended in 2010. The TSW project will be funded by a $44 million grant and $44 million long term loan as previously announced by GCI. Highlights · GCI repurchased 8,011,750 shares of its Class A common stock for the calendar year ended 2010 at an average price per share of $10.08. GCI is authorized to repurchase more than $100 million of its shares depending on company performance, market conditions, and liquidity, and is subject to board oversight. At the end of 2010 GCI had approximately 47.1 million shares outstanding. · GCI is the second largest wireless provider in Alaska with 138,700 wireless subscribers at the end of 2010, an increase of more than ten percent over the end of 2009. · Consumer revenues for 2010 totaled $342.9 million, an increase of 16.3 percent over 2009. Revenue increases were strong across all product lines during 2010. Fourth quarter 2010 revenues of $86.7 million increased 14.4 percent over the prior year. · GCI had 144,800 access lines at the end of 2010, representing an estimated 36 percent share of the total access line market in Alaska. Total access lines were up 1,200 in GCI’s consumer and commercial group offset by a decrease of 1,100 lines in its regulated operations. While net GCI access lines were relatively flat year to year, GCI’s market share increased more than 100 basis points due to a decline in the total size of the market. · GCI’s facilities-based access lines totaled 109,900, representing 76 percent of its total access lines at the end of 2010, an increase of 400 lines over the third quarter of 2010 and an increase of 2,600 lines when compared to the end of the fourth quarter of the prior year. · GCI had 116,400 consumer and commercial cable modem customers at the end of 2010, an increase of 1,200 over the 115,200 cable modem customers at the end of the third quarter 2010. Average monthly revenue per cable modem for the fourth quarter of 2010 was $53.47, an increase of 17.2 percent over the $45.63 figure posted in the fourth quarter of 2009 and an increase of 5.7 percent over the $50.61 figure posted for the third quarter of 2010. Consumer Consumer revenues increased 16.3 percent to $342.9 million as compared to $294.9 million in 2009. Growth was experienced across all product lines. Fourth quarter 2010 revenues of $86.7 million increased 14.4 percent over the prior year and decreased 2.3 percent sequentially. The sequential decrease in revenues was primarily due to the previously referenced USF adjustment for voice and wireless products. Consumer voice revenues of $57.3 million increased 8.9 percent when compared to 2009. The increase in consumer voice revenues in 2010 when compared to the prior year was primarily due to customer growth and associated USF support for customer lines. Consumer local access lines in service at the end of 2010 totaled 84,800, an increase of 600 lines over 2009. Fourth quarter 2010 voice revenues of $13.6 million increased 2.6 percent over the fourth quarter of 2009 and decreased 6.8 percent sequentially. The sequential decrease in revenues is primarily due to the USF adjustment. Total access lines increased by 100 lines sequentially. GCI serves 77,400 consumer access lines on its own facilities, an increase of 2,200 lines over 2009 and 300 lines over the third quarter of 2010. More than 91 percent of consumer access lines are provisioned exclusively on GCI facilities. Consumer video revenues of $118.5 million increased 6.7 percent over the prior year. Fourth quarter 2010 video revenues of $30.4 million increased 5.2 percent over the prior year and 2.2 percent sequentially. The increases are due in part to increases in video subscribers purchasing higher tiered services and renting high definition/digital video recorder converters. Consumer basic video subscribers totaled 130,000 at the end of 2010, a decrease of 500 subscribers from 2009 and from the third quarter of 2010. Consumer data revenues of $61.4 million increased 21.9 percent over the prior year. Fourth quarter 2010 data revenues of $16.8 million increased 23.1 percent over the prior year and 6.6 percent sequentially. The increase in consumer data revenues is due to an increase in cable modem customers and increasing average monthly usage per cable modem. GCI added 5,500 consumer cable modem customers over the prior year and cable modem customer counts increased by 1,300 on a sequential basis. Consumer wireless revenues increased to $105.7 million, an increase of 30.6 percent over 2009 driven by an increase in wireless subscribers. Since the end of the fourth quarter a year ago, Consumer has added 9,800 wireless customers, an increase of 8.5 percent. Consumer wireless revenues increased 29.4 percent over the fourth quarter of 2009 and decreased 9.6 percent sequentially. The increase in quarterly revenue over the prior year is primarily due to strong subscriber growth and the sequential decrease in wireless revenues is primarily due to the change in USF payment rates. Consumer added 2,000 wireless customers during the fourth quarter of 2010. Network Access Network access revenues decreased 12.2 percent to $107.2 million as compared to $122.1 million in 2009. Fourth quarter revenues of $25.7 million decreased $1.8 million or 6.4 percent from the prior year and $2.5 million or 8.8 percent sequentially. The revenue decreases for the year were expected and primarily due to rate compression. The sequential decrease in quarterly revenues is primarily due to seasonality. Voice revenues, as expected, decreased 41.7 percent from the prior year. Fourth quarter 2010 voice revenues of $6.6 million decreased 33.5 percent from the fourth quarter of the prior year and 24.0 percent sequentially. The decrease in voice revenues is primarily due to decreasing average revenue per minute and further transition of voice traffic to dedicated networks. The declining revenue per minute is largely due to the renegotiation of long-term contracts with GCI’s largest carrier customers during 2009. The sequential decrease in quarterly revenues is due in part to seasonality. Data revenues were down 3.7 percent compared to 2009. Fourth quarter 2010 data revenue of $15.1 million increased $0.2 million or 1.2 percent over the fourth quarter of the prior year and increased $0.9 million or 6.5 percent sequentially. The increase in data revenues is primarily due to increases in data network capacity purchased by common carrier customers. Wireless revenues, primarily related to roaming traffic, increased $8.3 million over the prior year. On a quarterly basis, wireless roaming revenues continue to increase as compared to the prior year. The decrease in quarterly sequential revenues is primarily due to seasonality. Commercial Commercial revenues for 2010 increased $18.3 million, an increase of 16.6 percent, to $128.5 million as compared to $110.1 million in 2009. The increase in revenues for the year is primarily due to increases in special project work. Fourth quarter 2010 revenues of $33.2 million increased 21.0 percent over the fourth quarter of the prior year and decreased 6.3 percent on a sequential basis. Special project work revenues drove the increase in revenues over the prior year but were lower on a sequential basis as projects were completed during the fourth quarter. Voice revenues for 2010 increased 2.9 percent over the prior year. Long distance minutes decreased 5.8 percent from the prior year. Voice revenues for the fourth quarter were steady as compared to the prior year and decreased 7.7 percent from the third quarter of 2010. The sequential decrease in revenues is primarily due to seasonality. Local access lines at the end of 2010 increased by 600 lines over 2009. Commercial video revenues increased $2.0 million over the prior year primarily due to increased advertising revenue from political campaigns in 2010. Commercial data service revenues include both transmission charges for data circuits and time and materials charges for GCI on-site support of customer operations. Data transport charges of $35.9 million increased by $1.6 million as compared to 2009 and time and material charges for support activities increased by $11.8 million to $40.9 million for 2010 as a result of increased activity primarily in the oil sector. Commercial data service revenues were $76.8 million in 2010, up $13.4 million over 2009. Commercial wireless revenues totaled $8.7 million for 2010, an increase of 29.5 percent over the prior year. GCI had 13,800 Commercial wireless subscribers at the end of 2010, an increase of 3,500 subscribers over the prior year. Managed Broadband Managed broadband revenues totaled $50.0 million in 2010, an increase of 11.3 percent over $44.9 million in 2009. Fourth quarter 2010 revenue of $13.9 million increased 20.7 percent over the fourth quarter of the prior year and 2.9 percent sequentially. Regulated Operations Regulated operations revenues totaled $22.7 million in 2010 as compared to $23.8 million in 2009. Regulated operations revenues for the fourth quarter of 2010 were steady when compared to the fourth quarter of 2009 and the third quarter of 2010. Regulated operations had 10,000 local access lines at the end of the fourth quarter of 2010, a decrease of 200 access lines from the third quarter of 2010. Other Items SG&A expenses for 2010 totaled $228.8 million, an increase of 7.6 percent as compared to $212.7 million for 2009. The increase is due in part to increases in health care costs, labor and related benefits, and costs related to the aircraft accident. As a percentage of revenues, SG&A expenses decreased to 35 percent in 2010 as compared to 36 percent in 2009. GCI’s 2010 capital expenditures totaled $100.6 million as compared to $119.3 million in 2009. GCI will hold a conference call to discuss the quarter’s results on Thursday, March 10, 2011 beginning at 2 p.m. (Eastern). To access the briefing on March 10, call the conference operator between 1:50-2:00 p.m. (Eastern Time) at 888-566-6186 (International callers should dial 1-312-470-7480) and identify your call as “GCI.” In addition to the conference call, GCI will make available net conferencing. To access the call via net conference, log on to www.gci.com and follow the instructions. A replay of the call will be available for 72-hours by dialing 800-234-2079, access code 7461 (International callers should dial 402-220-9687.) GCI is the largest telecommunications company in Alaska. GCI’s cable plant, which provides voice, video, and broadband data services, passes 90 percent of Alaska households. GCI operates Alaska’s most extensive terrestrial/subsea fiber optic network which connects not only Anchorage but also Fairbanks and Juneau/Southeast Alaska to the lower 48 states with a diversely routed, protected fiber network. GCI’s satellite network provides communications services to small towns and communities throughout rural Alaska. GCI’s newly constructed statewide mobile wireless network seamlessly links urban and rural Alaska for the first time in the state’s history. A pioneer in bundled services, GCI is the top provider of voice, data, and video services to Alaska consumers with a 70 percent share of the consumer broadband market. GCI is also the leading provider of communications services to enterprise customers, particularly large enterprise customers with complex data networking needs. More information about GCI can be found at www.gci.com. The foregoing contains forward-looking statements regarding GCI’s expected results that are based on management’s expectations as well as on a number of assumptions concerning future events. Actual results might differ materially from those projected in the forward looking statements due to uncertainties and other factors, many of which are outside GCI’s control. Additional information concerning factors that could cause actual results to differ materially from those in the forward looking statements is contained in GCI’s cautionary statement sections of Form 10-K and 10-Q filed with the Securities and Exchange Commission. ### GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) December 31, December 31, Assets Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ (Continued) GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) December 31, December 31, Liabilities and Stockholders' Equity Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock (no par): Class A. Authorized 100,000 shares; issued 44,213 and 51,899 shares at December 31, 2010 and 2009, respectively; outstanding 43,958 and 51,627 shares at December 31, 2010 and 2009, respectively Class B. Authorized 10,000 shares; issued and outstanding 3,178 and 3,186 shares at December 31, 2010 and 2009, respectively; convertible on a share-per-share basis into Class A common stock Less cost of 255 and 272 Class A and Class B common shares held in treasury at December 31, 2010 and 2009, respectively ) ) Paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2010, 2 (Unaudited) (Amounts in thousands, except per share amounts) Revenues $ $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization and write-off of deferred loan fees) Interest and investment income Other - - ) Other expense, net ) ) ) Income (loss) before income tax expense ) Income tax expense Net income (loss) ) Net income attributable to the non-controlling interest - - Net income (loss) attributable to General Communication, Inc. $ $ ) Basic net income (loss) attributable to General Communication, Inc. common stockholders per Class A common share $ $ ) Basic net income (loss) attributable to General Communication, Inc. common stockholders per Class B common share $ $ ) Diluted net income (loss) attributable to General Communication, Inc. common stockholders per Class A common share $ $ ) Diluted net income (loss) attributable to General Communication, Inc. common stockholders per Class B common share $ $ ) Common shares used to calculate Class A basic EPS Common shares used to calculate Class A diluted EPS GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Fourth Quarter 2010 Fourth Quarter 2009 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A EBITDA Add share-based compensation 3 - Add accretion 71 43 26 - Add non-cash contribution adjustment - 74 49 25 12 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Fourth Quarter 2010 Third Quarter 2010 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - $ - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A EBITDA Add share-based compensation 3 3 Add accretion 71 43 26 - Add non-cash contribution adjustment - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES SUPPLEMENTAL SCHEDULES (Unaudited) (Amounts in thousands) Twelve Months Ended December 31, 2010 Twelve Months Ended December 31, 2009 Network Managed Regulated Network Managed Regulated Consumer Access Commercial Broadband Operations Totals Consumer Access Commercial Broadband Operations Totals Revenues Voice $ - - Video - Data - - Wireless - Total Cost of goods sold Contribution Less SG&A EBITDA Add share-based compensation 6 - Add accretion 71 43 26 - Add non-cash contribution adjustment ) - ) 98 47 - Adjusted EBITDA $ $ GENERAL COMMUNICATION, INC. AND SUBSIDIARIES KEY PERFORMANCE INDICATORS (Unaudited) December 31, 2010 December 31, 2010 as compared to as compared to December 31, December 31, September 30, December 31, September 30, December 31, September 30, Consumer Voice Long-distance subscribers ) ) -2.5
